         Case 1:16-cv-11362-PBS Document 175 Filed 05/22/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


   K. ERIC MARTIN and RENÉ PÉREZ
        Plaintiffs
                                                     CIVIL ACTION
                V.
  WILLIAM GROSS, in His Official
  Capacity as Police Commissioner for
  the City of Boston, and                            NO. 1:16-cv-11362- PBS
  RACHAEL ROLLINS, in Her
  Official Capacity as District Attorney
  for Suffolk County
       Defendants
                                       JUDGMENT

SARIS, C.J.


        Pursuant to the Court’s Declaratory Judgment and Order dated May 22,

2019, it is hereby ORDERED that Judgment is entered in favor for Plaintiffs, and

that this case be closed forthwith.




                                              By the Court,


5/22/2019                                     /s/ Miguel A. Lara
 Date                                         Deputy Clerk
